Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 1 of 30 PageID #: 339
                             Exhibit 1
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 2 of 30 PageID #: 340




                                                                                  1
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 3 of 30 PageID #: 341




                                                                                  2
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 4 of 30 PageID #: 342




                                                                                  3
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 5 of 30 PageID #: 343




                                                                                  4
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 6 of 30 PageID #: 344




                                                                                  5
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 7 of 30 PageID #: 345




                                                                                  6
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 8 of 30 PageID #: 346




                                                                                  7
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 9 of 30 PageID #: 347




                                                                                  8
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 10 of 30 PageID #: 348




                                                                                   9
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 11 of 30 PageID #: 349




                                                                                  10
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 12 of 30 PageID #: 350




                                                                                  11
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 13 of 30 PageID #: 351




                                                                                  12
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 14 of 30 PageID #: 352




                                                                                  13
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 15 of 30 PageID #: 353




                                                                                  14
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 16 of 30 PageID #: 354




                                                                                  15
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 17 of 30 PageID #: 355




                                                                                  16
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 18 of 30 PageID #: 356




                                                                                  17
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 19 of 30 PageID #: 357




                                                                                  18
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 20 of 30 PageID #: 358




                                                                                  19
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 21 of 30 PageID #: 359




                                                                                  20
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 22 of 30 PageID #: 360




                                                                                  21
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 23 of 30 PageID #: 361




                                                                                  22
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 24 of 30 PageID #: 362




                                                                                  23
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 25 of 30 PageID #: 363




                                                                                  24
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 26 of 30 PageID #: 364




                                                                                  25
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 27 of 30 PageID #: 365




                                                                                  26
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 28 of 30 PageID #: 366




                                                                                  27
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 29 of 30 PageID #: 367




                                                                                  28
N
U
M   Case 1:19-cv-04607-RLY-TAB Document 53-1 Filed 12/14/20 Page 30 of 30 PageID #: 368




                                                                                  29
